 

Exhibit 10.3

EIGHTH AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Eighth Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of April 6, 2016, by and between COMERICA BANK
(“Bank”) and HUBSPOT, INC., a Delaware corporation (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated  as of April 4, 2012, as amended, modified,
supplemented or extended from time to time, including by that certain First
Amendment to Amended and Restated Loan and Security Agreement dated as of May
30, 2013, that certain Second Amendment to Amended and Restated Loan and
Security Agreement dated as of September 23, 2013, that certain Third Amendment
to Amended and Restated Loan and Security Agreement dated as of March 21, 2014,
that certain Fourth Amendment to Amended and Restated Loan and Security
Agreement dated as of June 26, 2014, that certain Fifth Amendment to Amended and
Restated Loan and Security Agreement dated as of September 12, 2014, that
certain Sixth Amendment to Amended and Restated Loan and Security Agreement
dated as of March 2, 2015 and that certain Seventh Amendment to Amended and
Restated Loan and Security Agreement dated as of December 14, 2015
(collectively, the “Agreement”). The parties desire to amend the Agreement in
accordance with the terms  of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

1. Borrower has notified Bank of its intent to form HubSpot Japan KK, a wholly
owned subsidiary of Borrower organized under the laws of Japan (“HubSpot Japan”)
and open bank accounts as part of the operation of HubSpot Japan’s business (the
“Japan Accounts).

2. Bank hereby acknowledges (i) Borrower’s formation of HubSpot Japan and (ii)
the opening of the Japan Accounts so long as such accounts constitute Excluded
Deposit Accounts. In addition, Bank hereby agrees that notwithstanding the
provisions of Section 6.11 of the Agreement to the contrary, Borrower shall not
be required to pledge the Shares of HubSpot Japan to Bank at this time but Bank
reserves the right to require  Borrower to pledge such Share in the future.

3. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right.  Bank’s failure at any time to require strict
performance by Borrower  of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

4. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement as amended, restated or otherwise modified
by agreement of the parties.  The Agreement, as  amended hereby, and the other
Loan Documents shall be and remain in full force and effect in accordance with
their respective terms and hereby is ratified and confirmed in all respects.
Except as expressly set forth herein, the execution, delivery, and performance
of this Amendment shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of Bank under the Agreement, as in effect prior to the
date hereof.  Borrower ratifies  and reaffirms the continuing effectiveness of
all promissory notes, guaranties, security agreements, mortgages, deeds of
trust, environmental agreements, and all other instruments, documents and
agreements entered into in connection with the Agreement. Borrower hereby
further affirms its absolute and unconditional promise to pay to Bank the
Advances, other Credit Extensions, and all other amounts due under the Letters
of Credit and the other Loan Documents (including, without limitation, the
Obligations), at the times and in the amounts provided for therein. Borrower
confirms and agrees that the obligations of Borrower to Bank under the Agreement
as supplemented hereby are secured by and entitled to the benefits of the Loan
Documents. The parties agree that this Amendment shall be deemed to be one of
the Loan Documents under the Agreement. Nothing in  this  Amendment  shall
constitute a satisfaction of any of Borrower’s Obligations.

5. In order to induce Bank to enter into this Amendment, Borrower hereby
represents and warrants to Bank as follows:

5.1 The representations and warranties contained in the Agreement and the other
Loan Documents were true and correct in all material respects when made or
deemed made, and, other than those representations that relate only to a
specific earlier date, such representations and warranties continue to be true
and correct in all material respects as of the date of this Amendment.

5.2 Both before and immediately after giving effect to this Amendment, except as
explicitly waived hereby, no Event of Default, or other event or circumstance
that with the giving of notice or the passage of time could become an Event of
Default, has occurred and is continuing.

5.3 The execution, delivery, and performance by Borrower of this Amendment and
the other documents, instruments and agreements delivered or to be delivered to
Bank in connection herewith (a) are within the corporate powers of Borrower and
have been duly authorized by all necessary corporate action on the part of
Borrower, (b) do not require any governmental or third party consents, except
those which have been duly obtained and are in full force and effect, (c) do not
and will not conflict with any requirement of law, Borrower’s or Guarantor’s
articles or certificate of incorporation, bylaws, partnership agreement,
operating

 

--------------------------------------------------------------------------------

 

agreement, minutes or resolutions, (d) after giving effect to this Amendment, do
not result in any breach of or constitute a default under any agreement or
instrument to which Borrower, Guarantor or any of their respective Subsidiaries
is a party or by which Borrower, Guarantor or any of their properties are bound,
and (e) do not result in or require the creation or imposition of any mortgage,
deed of trust, pledge, lien, security interest or other charge or encumbrance of
any nature upon any of the assets or properties of Borrower or Guarantor or any
of their respective Subsidiaries, other than those in favor of Bank.

5.4 This Amendment and the other instruments and agreements delivered or to be
delivered to Bank in connection herewith have been duly executed and delivered
by Borrower and constitutes the legal, valid, and binding obligation of
Borrower, enforceable against Borrower in accordance with their respective
terms, except to the extent that (a) enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors, (b) enforcement may
be subject to general principles of equity, and (c) the availability of the
remedies of specific performance and injunctive relief may be subject to the
discretion of the court before which any proceedings for such remedies may be
brought.

5.5 Neither Borrower nor Guarantor has any right of offset, defense,
counterclaim, dispute or disagreement of any kind or nature whatsoever with
respect to any of its liabilities, obligations or indebtedness arising under or
in connection with any Loan Document.

6. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a) this Amendment, duly executed by Borrower; and

(b) such other documents, instruments and certificates, and completion of such
other matters, as Bank may reasonably deem necessary or appropriate.

7. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[Remainder of Page Left Blank]

 

 

 

- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

HUBSPOT, INC.

 

 

 

By:

 

/s/ John Kinzer

Title:

 

Chief Financial Officer

 

 

 

COMERICA BANK

 

 

 

By:

 

/s/ Garth Gorrall

Title:

 

SVP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Amended and Restated Loan and Security
Agreement]